Citation Nr: 0309225	
Decision Date: 05/19/03    Archive Date: 05/27/03

DOCKET NO.  00-22 774A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

Entitlement to an increased evaluation for recurrent 
lumbosacral strain, currently evaluated as 40 percent 
disabling.


REPRESENTATION

Appellant represented by:	Wade R. Bosley, Esq.


WITNESSES AT HEARING ON APPEAL

Appellant and his brother


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The veteran had active service from March 1967 to January 
1975.  

With respect to the issue of entitlement to a total 
disability rating based on individual unemployability due to 
service-connected disability, the record reveals that the 
veteran was granted a total disability evaluation based on 
individual unemployability by a rating decision in March 
2003, and that this issue has therefore been rendered moot.  

The Board of Veterans' Appeals (Board) further notes that 
while an April 2002 rating decision denied the veteran's 
claim of clear and unmistakable error (CUE) with respect to 
the August 1975 rating decision's denial of service 
connection for L5 and S1 congenital anomalies, the record 
does not reflect that the veteran filed a notice of 
disagreement with the April 2002 rating decision.  Thus, this 
issue is not a subject for current appellate review.  The 
Board does find, however, that statements from the veteran 
and his representative are sufficient to raise the issue of 
whether new and material evidence has been submitted to 
reopen a claim for service connection for intervertebral disc 
disease (DDD) as secondary to the veteran's service-connected 
recurrent lumbosacral strain.  This matter is referred to the 
regional office (RO) for appropriate adjudication.


FINDING OF FACT

The veteran's low back strain is manifested by symptoms that 
are productive of severe but not pronounced impairment.



CONCLUSION OF LAW

The schedular criteria for a rating in excess of 40 percent 
for the veteran's service-connected recurrent lumbosacral 
strain have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5003, 5010, 5285, 5286, 5289, 5292, 5293, 5295 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Background

At the outset, the Board notes that this matter has already 
been developed pursuant to the guidelines established in the 
recently enacted Veterans Claims Assistance Act of 2000, 
38 U.S.C.A. § 5103A (West 2002) (VCAA).  In this regard, the 
veteran has been furnished with a recent Department of 
Veterans Affairs (VA) medical examination to ascertain the 
current severity of his service-connected low back 
disability, and the results of that examination are found to 
be adequate for rating purposes.  The Board further notes 
that neither the veteran nor his representative have asserted 
that the examination or the examination results were 
deficient in any way.  In addition, the veteran has been 
advised in the March 2003 supplemental statement of the case 
that the result of the January 2003 examination still did not 
permit any better than the current 40 percent rating, without 
any indication that further evidentiary development would be 
undertaken by the RO, thus, clearly implying that any 
additional evidence supporting entitlement to a higher 
evaluation would have to be provided by the veteran.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The record also reflects that the veteran was advised of his 
rights under the VCAA in the April 2002 statement of the 
case, and that he was advised of the applicable law and 
regulations in the October 2000 statement of the case, and 
December 2001 and March 2003 supplemental statements of the 
case.  The Board would note that while the veteran has not 
been provided with the most recent revisions applicable to 
rating intervertebral disc syndrome, effective September 23, 
2002 (67 Fed. Reg. 54245-54349 (August 22, 2002)), since the 
veteran is not service connected for his DDD, it is 
unnecessary for the Board to furnish the veteran with these 
revisions prior to the Board's consideration of the issue on 
appeal.  Although the Board recognizes that a primary basis 
for the veteran's claim for increased rating is increased 
disability associated with intervertebral disc syndrome, the 
Board is precluded from considering entitlement to a higher 
rating based on DDD as a result of the August 1975 rating 
decision that denied service connection for L5 and S1 
anomalies and which remains final.  Moreover, the Board 
further notes that the RO has also not adjudicated 
entitlement to service connection for DDD associated with L4 
or at any other location of the lumbar spine.

Additionally, there is no indication that there are any 
outstanding pertinent documents or records that have not been 
obtained or that have not already been adequately addressed 
in documents contained within the claims file.  Accordingly, 
the Board finds that no further notice and/or development is 
warranted under the VCAA.

A review of the history of the veteran's service-connected 
recurrent lumbosacral strain shows that service connection 
for this disability was granted by a rating decision in 
August 1975, at which time the RO assigned a noncompensable 
rating, effective January 1975, based on service medical 
records and VA medical examination.  The January 1975 rating 
decision also specifically denied service connection for 
congenital anomalies at L5 and S1, finding that such 
disability was not a disability under the law.

Thereafter, pursuant to the veteran's claim for an increased 
rating for his recurrent lumbosacral strain in May 1999, a 
November 1999 rating decision granted a 40 percent 
evaluation, effective May 1999.  Specifically, the RO found 
that July 1999 VA examination results revealed subjective 
complaints of ongoing back pain aggravated by walking, 
standing and stooping, with flexion limited to 48 degrees, 
extension at 18 degrees, lateral flexion at 20 degrees, and 
rotation of 15 degrees with objective evidence of pain on 
motion, and, giving the veteran the benefit of the doubt, the 
RO concluded that the veteran's symptoms warranted a 40 
percent evaluation under 38 C.F.R. § 4.71a, Diagnostic Code 
5295 (2002).

A May 1999 diagnostic imaging report received from P. H. 
System in June 2000 reflects findings of mild thoracolumbar 
degenerative disc changes along the ventral margins.  There 
were also mild ventral endplate osteophytes at L4-5 and L5-
S1, and it was noted that disc space height at L4-5 might be 
slightly narrowed.  There was also moderate sclerosis 
involving the sacroiliac (SI) joints, and the lateral 
lumbosacral view revealed an area of angulation with either 
degenerative changes at the junction of the lower sacrum and 
coccyx, or possibly an old injury or fracture.  The 
impression was thoracolumbar and lower lumbar degenerative 
changes, and degenerative change versus old injury at 
junction of sacrum and coccyx.  

VA general medical examination of the spine revealed 
increased lumbar lordosis and pain on palpation of L4, L5, 
and S1, with painful and limited range of motion in the 
dorsolumbar spine.  Forward flexion was at 75 degrees, 
extension was to 15 degrees, lateral flexion was 25 degrees 
bilaterally, and rotation was 25 degrees bilaterally.  There 
was no spasm of the paravertebral muscles.  X-rays were 
interpreted to reveal DDD at the L5-S1 level and spondylosis 
of the lumbar spine.  The diagnosis included lumbosacral 
spine pain, DDD, and spondylosis of the lumbar spine.

At the veteran's personal hearing in April 2001, the 
veteran's representative asserted that the evidence of record 
supported a finding of spondylosis that was a condition that 
affected the discs, and that the lack of reflexes and other 
neurological findings indicated that there was little 
intermittent relief and supported entitlement to a 60 percent 
rating under the diagnostic code for intervertebral disc 
syndrome (transcript (T.) at p. 1).  He currently experienced 
constant sharp back pain, which was bearable most of the time 
at 4 or 5 on a scale of 1 to 10 (T. at p. 6).  A couple of 
times a year, the pain would be a 10 (T. at pp. 6-7).  The 
veteran noted various problems that were related to his back 
disorder (T. at pp. 7-11).  The veteran indicated that the 
pain was located at the bottom of his spine (T. at p. 13).  
He also noted that it would extend into the buttocks and 
thighs below the knees (T. at pp. 13-14).  He would also 
experience spasms with his muscles at the rate of three or 
four times a year (T. at p. 14).  

Records from the veteran's Social Security Administration 
(SSA) file were received in April 2001, and included private 
treatment records from H. M. Hospital from May and June 1999.  

VA outpatient records for the period of October to November 
2001 indicate that at the end of October 2001, the veteran 
reported a history of chronic back pain and periodic 
exacerbation of the pain.  Examination revealed positive 
straight leg raising on the left but no sensory deficits in 
lower extremities, and the assessment was DDD, lumbosacral 
spine.  

While a December 2001 supplemental statement contains 
language that seems to indicate the veteran's service-
connected low back disability should include DDD, there is no 
specific decision granting service connection for DDD.

At the veteran's personal hearing in November 2002, the 
veteran's representative again asserted that the veteran's 
service-connected low back disability should be rated under 
the diagnostic code for intervertebral disc syndrome (T. at 
p. 1).  Currently, the veteran's back pain increased with 
prolonged sitting, and he would also experience a tingling 
sensation in the left foot (T. at pp. 4-5).  The veteran 
needed a cane for walking (T. at p. 5).  Only the left leg 
had the radiating pain (T. at p. 9).  

VA spine examination in January 2003 revealed that the 
veteran reported gradually increased back pain since service 
and that he was currently 220 pounds over his desired weight, 
which increased his back pain.  Physical examination revealed 
pain on palpation at L4-5 with very painful and limited range 
of motion, with forward flexion possible to 60 degrees, 
extension to 5 degrees, lateral flexion 15 degrees 
bilaterally, and rotation 20 degrees, bilaterally.  The 
veteran's pain was noted to be radiating to the left SI 
joint.  Deep tendon reflexes were 1+ and equal and straight 
leg raising was negative from the sitting position.  The 
veteran's gait was noted to be limping on the left leg 
because of radiating low back pain to the left SI joint and 
left leg with the help of a cane.  X-rays were interpreted to 
reveal degenerative disease of the lumbar spine with DDD and 
spurring.  The diagnosis included history of injury of the 
lumbosacral spine in 1967, severe chronic lumbosacral spine 
pain-DDD, and intervertebral disc syndrome with radiating 
pain to the left SI joint and left leg.

January 2003 VA peripheral nerves examination revealed that 
the veteran reported a history of severe underlying back pain 
and significant problems with mobility related to his lumbar 
spine pain.  His range of motion was noted to be 
significantly limited due to pain and morbid obesity.  
Physical examination revealed decreased pin and vibration in 
the distal lower extremity, and there was decreased vibration 
in the right foot.  There were also no ankle or knee jerks 
and 1/5 deep tendon reflexes for the veteran's upper 
extremities.  The gait was indicated to be affected both by 
evidence of neuropathy, morbid obesity, and back pain.  The 
diagnosis was distal sensory and both large and small 
neuropathy, likely secondary to diabetes mellitus, as a 
direct result of probable Agent Orange exposure, diabetic-
related ulnar neuropathy, and severe lumbar pain that might 
be related to arthritis versus multilevel disc disease.  The 
examiner commented that these things were definitely service 
connected and that the veteran should be compensated for 
such, especially the ulnar neuropathy and peripheral 
neuropathy secondary to the diabetes mellitus.


II.  Rating Criteria and Analysis

The subject claim for increased rating was filed in May 1999, 
and the veteran essentially claims that the severity of his 
low back strain warrants higher than his current rating of 40 
percent.  In this regard, he has submitted in his statements 
and testimony that his low back strain symptoms preclude him 
from doing many activities, and that recent symptoms now 
include degenerative discs and arthritis.

The Board would again note that the veteran's service-
connected disability has not been specifically adjudicated by 
the RO to include either DDD or degenerative joint disease 
(DJD), and in fact, the August 1975 rating decision 
specifically denied service connection for congenital 
anomalies at L5 and S1.  Thus, the Board finds that although 
both the new and old diagnostic code for intervertebral disc 
syndrome does provide for an evaluation in excess of 40 
percent, here, it is not for application.  In addition, even 
if DJD had been adjudicated by the RO as secondary to his 
service-connected lumbar spine, normally, in the absence of 
DDD, this particular condition is rated based on limited 
range of motion, that is, DJD.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5003, 5010 (2002).  A 40 percent evaluation is the 
maximum rating provided for severe limitation of the lumbar 
spine under 38 C.F.R. § 4.71a, Diagnostic Code 5292 (2002).  
A 40 percent evaluation is also the maximum rating provided 
under 38 C.F.R. § 4.71a, Diagnostic Code 5295 (2002) for 
severe lumbosacral strain with listing of the whole spine to 
the opposite side, a positive Goldthwait's sign, marked 
limitation of forward bending in standing position, loss of 
lateral motion with osteoarthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  

However, in view of the fact that 40 percent is the maximum 
evaluation available under these diagnostic codes, once a 40 
percent evaluation is assigned, these codes would not afford 
the veteran an alternative basis for an increased evaluation.  
It has been held that even when the Board erred in failing to 
consider functional loss due to pain, if it did so when the 
current rating was the maximum disability rating available 
for limitation of motion, remand was not appropriate.  
Johnston v. Brown, 10 Vet. App. 80 (1997).

In addition, the Board finds that the primary basis for the 
assignment of a 40 percent evaluation is due to findings of 
limited range of motion with pain as demonstrated by the 
results from the VA examinations in July 1999, February 2001, 
and January 2003, and the relevant VA outpatient treatment 
records for this period, such that a separate rating for DJD 
would have certainly resulted in a reduction of the 40 
percent evaluation currently assigned.  A separate 
compensable evaluation for DJD of the lumbar spine would 
clearly constitute pyramiding, if limitation of motion was 
considered for purposes of both ratings.  38 C.F.R. § 4.14.

In addition, the Board has also considered the provisions of 
38 C.F.R. §§ 4.40, 4.45, and 4.59 (2002), however, while the 
Board again does not doubt the presence of pain during the 
relevant time frame, the Board finds the veteran's low back 
pain to be anticipated and compensated within the parameters 
of a 40 percent evaluation under Diagnostic Code 5293.


ORDER

Entitlement to an evaluation in excess of 40 percent for 
service-connected recurrent lumbosacral strain is denied.



	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

